Case: 21-1808    Document: 24     Page: 1    Filed: 08/04/2021




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                   ______________________

           DERRICK MICHAEL ALLEN, SR.,
                 Plaintiff-Appellant

                             v.

                     UNITED STATES,
                     Defendant-Appellee
                   ______________________

                         2021-1808
                   ______________________

     Appeal from the United States Court of Federal Claims
 in No. 1:20-cv-00570-TMD, Judge Thompson M. Dietz.

    Before NEWMAN, CLEVENGER, and TARANTO, Circuit
                       Judges.
 PER CURIAM.
                         ORDER
     As the United States Court of Federal Claims ex-
 plained in its decision in this case, Mr. Allen's claims did
 not raise a question over which the court has jurisdiction,
 and consequently the court dismissed Mr. Allen's com-
 plaint. On appeal here, Mr. Allen has not pointed to any
 error in the court's reasoning, and because we perceive no
 error in the dismissal of Mr. Allen's complaint, we affirm
 the final judgment of the Court of Federal Claims.
    Accordingly,
Case: 21-1808     Document: 24    Page: 2    Filed: 08/04/2021




 2                                               ALLEN   v. US



     IT IS ORDERED THAT:
     The final decision of the United States Court of Federal
 Claims is hereby affirmed.


                                    FOR THE COURT

 August 4, 2021                     /s/ Peter R. Marksteiner
     Date                           Peter R. Marksteiner
                                    Clerk of Court